Locher, J.,
concurring in part and dissenting in part.
The determination of the administrative action invoked against- a carrier is for the Public Utilities Commission (commission) and that determination should not be modified by the court unless it is unreasonable or unlawful. Ohio Transport v. Pub. Util. Comm. (1955), 164 Ohio St. 98. The three-dav suspension of Duff’s operating privileges was neither unreasonable nor unlawful.
Duff was required to apply for the operating privilege which is the subject of this cause. Furthermore, Duff was required to demonstrate to the commission that the public convenience and necessity would be served by granting to Duff this valuable right of providing transportation. Having applied for and proven the need for this operating privilege, Duff’s argument—that it should not be charged with the knowledge of the scope of these operating privileges— is ostensibly inconsistent with the procurement by Duff of this operating authority.
The promulgation of a rule stipulating that practices *10not expressly permitted by the operating authority are illegal would be an unnecessary redundancy, because the operating privileges granted Duff are limited by their very nature.
•' The commission is charged by the General Assembly ■with the responsibility of protecting the public interest in its supervision of the operations of these transportation companies. Duff, being granted a valuable right, should be held to a higher duty to the public. However, Duff, through the utilization of a combination of its operating privileges, attempted to circumvent the commission and its determination of the effect of these unauthorized practices upon the public well-being. Thus, the avoidance of the penalty, assessed for activities which Duff admits occurred, should not rest merely upon the specious claim of ignorance of the law.
Additionally, the finding of gross negligence, the range of the violations and the light penalty accentuate the disparity between the instant cause and Commercial Motor Freight v. Pub. Util. Comm (1976), 46 Ohio St. 2d 195.
The application of the rule espoused in Commercial Motor Freight, supra, to the present cause is not dictated by precedent, justice nor a concern for the public welfare. Therefore, I am unable to agree with the majority’s eradication of the three-day suspension of Duff’s operating privileges imposed by the commission.
Celebrezze, J., concurs in the foregoing concurring and dissenting opinion.